DETAILED ACTION
Claims 21-31 are presented for examination. Claims 1-20 are cancelled.
Divisional of 15/570818, abandoned on January 8, 2021.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 21-27 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Thieme et al (WO 2014/041110, with citations to US 2015/0249244) in view of Uehara et al (WO 2013/069474, with citations to US 2014/0322615); alternatively, Thieme et al (Id) in view of Wang et al (US 2014/0170459).
Regarding independent claim 21, Thieme teaches an alkali-chalcogen battery, specifically a lithium-sulphur battery, with high capacity and cycle stability and reduced automatic discharge (e.g. ¶0002), reading on “alkali-sulfur battery,” said battery comprising:
(1)	an alkali metal-containing, e.g. lithium-containing, liquid electrolyte and/or gel electrolyte, that may comprise e.g. at least one of a cyclic or non-cyclic ether, polyether, and/or sulphones (e.g. ¶¶ 0020, 28, 55, 62, and 65);
(2)	a cathode comprising 
(2a)	an electrically conductive carbon material, such as porous carbon, carbon black, carbon fibres, carbon nanotubes and/or carbon hollow balls and
(2b)	at least one chalcogen, e.g. sulphur and/or at least one alkali-chalcogen compound, such as e.g. a lithium-sulphur species (e.g. Li2S)
(e.g. ¶¶ 0020, 36-50, 61, and 63), said chalcogen and/or alkali-chalcogen compound understood to be a “cathode active material,” reading on “a cathode, which comprises i) carbon; ii) a sulfur-containing cathode active material selected from the group consisting of elementary sulfur, inorganic sulfur compound, organic sulfur compound, alkali metal sulphide, alkali metal oligosulphide, alkali metal polysulphide, and mixtures thereof, optionally iii) an additive for producing homogeneous distribution of polysulphide within the cathode,” noting that said additive is merely optional and does not patentably distinguish the instant invention;
(3)	an anode comprising an alkali metal, such as lithium (e.g. ¶¶ 0018, 20, 51-54, 61, and 63), wherein said alkali metal is understood to be the “anode active material,” reading on “an anode which comprises an anode active material selected from the group consisting of alkali metal, alkali metal-carbon intercalate, metal powder, and a compound which is suitable for reversible oxidation and reduction with an alkali metal ion;” and,
(4)	a separator permeable to alkali metal cations while functioning as an impermeable barrier for polysulphides, thereby preventing extensively direct contact of polysulphides with the lithium anode, wherein said separator may be composed of a variety of compositions including polypropylene (e.g. ¶¶ 13, 18-19, 24, 27-31, 33-35, and 60-63), reading on “a separator.”

Thieme teaches said alkali metal-containing, e.g. lithium-containing, liquid electrolyte and/or gel electrolyte, that may comprise e.g. at least one of said cyclic or non-cyclic ether, polyether, and/or sulphones (e.g. supra), but does not expressly teach said electrolyte “comprising a sulphone and a fluorine-containing ether, wherein the volume ratio of the sulphone to the fluorine-containing ether is ≥1:4 (v:v), wherein the sulphone is not a fluorinated sulphone.”
However, Uehara teaches an electrolyte for use lithium-ion secondary batteries (e.g. ¶0020), said electrolyte comprising:
(1)	a sulfone compound that is preferably used with a fluorinated ether, said sulfone may be a cyclic or a chain sulfone compound, wherein preferred examples of said cyclic sulfone compound include tetramethylene sulfone, pentamethylene sulfone, and hexamethylene sulfone and preferred examples of said chain sulfone compound include ethyl methyl sulfone, ethyl isopropyl sulfone, and ethyl isobutyl sulfone (e.g. ¶¶ 0124-132); and,
(2)	a fluorinated ether compound represented by formula (1-1)” 
R101—O—R102   (1-1)
wherein R101 and R102 each independently represent an alkyl group or a fluorine-substituted alkyl group, and at least one of R101 and R102 is a fluorine-substituted alkyl group, and wherein in R101 and R102, the number of carbon atoms of the alkyl group is preferably 1 to 12, more preferably 1 to 8, further preferably 1 to 6, and particularly preferably 1 to 4 (e.g. ¶¶ 0103-106 and 119),
wherein a content of said sulfone compound is preferably 5% by volume or more and 75% by volume or less, more preferably 10% by volume or more and 50% by volume or less, in a nonaqueous electrolytic solvent (e.g. ¶0133) and
wherein a content of said fluorinated ether in said nonaqueous electrolytic solvent may be 1 to 80% by volume, preferably 5% by volume or more, more preferably 10% by volume or more, further preferably 20% by volume or more, and particularly preferably 30% by volume or more; and, preferably 80% by volume or less, preferably 70% by volume or less, preferably 60% by volume or less, preferably 50% by volume or less, and preferably 40% by volume or less (e.g. ¶0118).
Further, Uehara teaches said electrolyte has improved ion conductivity and suppressed oxidative decomposition of said electrolyte on the positive electrode by optimizing the amount of said fluorinated ether in said electrolyte and further has excellent oxidation resistance, and therefore, suppressed gas generation in high temperature cycles by optimizing the amount of said sulfone compound in said electrolyte (e.g. ¶¶ 0118, 124, and 133).
As a result, it would have been obvious to substitute the electrolyte of Thieme with said electrolyte of Uehara, since Uehara teaches its electrolyte provides ion conductivity and/or has excellent oxidation resistance, and therefore, suppressed gas generation in high temperature cycles.
Thieme as modified teaches said sulfone compound included in an amount of preferably 5-75 vol% and said fluorinated ether in an amount of 1 to 80 vol%, preferably 5-40 vol% (e.g. supra), establishing a prima facie case of obviousness of the claimed range, reading on “an electrolyte comprising a sulphone and a fluorine-containing ether, wherein the volume ratio of the sulphone to the fluorine-containing ether is ≥1:4 (v:v).

Thieme as modified teaches said electrolyte has said sulfone may be a cyclic or a chain sulfone compound, wherein preferred examples of said cyclic sulfone compound include tetramethylene sulfone, pentamethylene sulfone, and hexamethylene sulfone and preferred examples of said chain sulfone compound include ethyl methyl sulfone, ethyl isopropyl sulfone, and ethyl isobutyl sulfone, reading on “the sulphone is not a fluorinated sulphone.”

In the alternative regarding the limitations “an electrolyte comprising a sulphone and a fluorine-containing ether, wherein the volume ratio of the sulphone to the fluorine-containing ether is ≥1:4 (v:v)” and “wherein the sulphone is not a fluorinated sulphone,” Wang teaches an electrolyte for use in lithium-sulfur batteries and lithium-sulfur batteries of said electrolyte (e.g. ¶¶ 0004, 13, 32, and 55), said battery comprising:
(1)	said electrolyte comprise a sulfone solvent, such as ethyl methyl sulfone, with a fluorinated ether protective additive, wherein said protective additive may be included at a concentration of 0.1-1 M (e.g. ¶¶ 0032, 39, and 57);
(2)	a cathode is formed from a slurry comprising 50 wt% elemental sulfur, 40 wt% Super P carbon black, and 10 wt% PVDF binder in NMP solution, said slurry ball-milled for 3 hours, then dried under a heat and vacuum (e.g. ¶¶ 0051 and 58); and, 
(3)	a lithium anode (e.g. ¶¶ 0014 and 55).
Further, Wang teaches its electrolyte provides its liquid electrolyte containing dissolved electrochemically active material, wherein said dissolved electrochemically active material includes sulfur in the form of at least one of a soluble lithium polysulfide and/or an organodisulfide compound, avoids unfavorable formation of insoluble Li2S and improves the capacity, cyclability, and rate capability of the battery cell incorporating said electrolyte (e.g. ¶¶ 0013, 55, 62, 66-67, and 71).
As a result, it would have been obvious to substitute the electrolyte of Thieme with said electrolyte of Wang, since Wang teaches its electrolyte avoids unfavorable formation of insoluble Li2S and improves the capacity, cyclability, and rate capability of the battery cell incorporating said electrolyte. 
Thieme as modified teaches said fluorinated ether protective additive may be included at a concentration of 0.1-1 M in said sulfone solvent (e.g. supra), establishing a prima facie case of obviousness of the claimed range, reading on “an electrolyte comprising a sulphone and a fluorine-containing ether, wherein the volume ratio of the sulphone to the fluorine-containing ether is ≥1:4 (v:v).

Thieme as modified teaches said electrolyte comprises said sulfone solvent, such as ethyl methyl sulfone, reading on “the sulphone is not a fluorinated sulphone.”
Regarding claim 22, Thieme as modified teaches the battery of claim 21, wherein Thieme teaches said cathode may comprise:
(a)	said electrically conductive carbon material in amounts of 1-55 wt%, 5-35 wt%, or 10-25 wt%; and/or
(b)	said sulfur in amounts of 40-90 wt%, 50-80 wt%, 60-75 wt%; and/or
(c)	a plastic material, such as fibrillar polytetrafluoroethylene, in amounts of 2-50 wt%, 3-20 wt%, or 5-10 wt%,
relative to the total weight of the cathode (e.g. ¶0042), establishing a prima facie case of obviousness of at least one of the claimed ranges, e.g. MPEP § 2144.05(I), severably reading on “the cathode comprises i) 20 to 50% by weight of carbon; and/or ii) 40 to 80% by weight of sulfur; and/or iii) 1 to 30% by weight of the additive; relative to the total weight of the cathode.”
Regarding claims 23-24, Thieme as modified teaches the battery of claim 21, wherein in the claimed cathode, the claimed “additive” is merely optional and therefore does not patentably distinguish the instant invention, the taught cathode reading on “the additive comprises a redox mediator for alkali polysulphide” (claim 22) and “the additive comprises a polymer which comprises oxygen atoms, nitrogen atoms and/or halogen atoms, or a polymer which comprises an ether functionality of —(CH2—CH2—O—)n with n ≥ 1” (claim 24).
Regarding claims 25-26, Thieme as modified teaches the battery of claim 21, wherein Thieme teaches said cathode may comprise said fibrillar polytetrafluoroethylene in amounts of 2-50 wt%, 3-20 wt%, or 5-10 wt%, relative to the total weight of the cathode (e.g. ¶0042), wherein said fibrillar polytetrafluoroethylene is understood to be a “binder,” reading on “the cathode comprises a binder selected from the group consisting of styrene-butadiene rubber, polytetrafluoroethylene, gelatines, polyacrylic acid, carboxymethyl cellulose, polyvinylpyrrolidone, and polyvinylidene fluoride” (claim 25, emphasis added) and establishing a prima facie case of obviousness of claimed range, e.g. MPEP § 2144.05(I), reading on “the cathode comprises a binder in a concentration of 1 to 10% by weight relative to the total weight of the cathode” (claim 26).
Regarding claim 27, Thieme as modified teaches the battery of claim 21, wherein Thieme teaches said electrically conductive carbon material may be porous carbon, carbon black, carbon fibres, carbon nanotubes and/or carbon hollow balls (e.g. supra), reading on “the cathode comprises amorphous carbon, carbon nanotubes, and/or carbon nanofibres, the amorphous carbon being carbon black.”
Regarding claim 31, Thieme as modified teaches the battery of claim 21, wherein Thieme teaches said separator that may be composed of polypropylene (e.g. supra), reading on “the separator comprises polypropylene.”

Claims 28-30 are rejected under 35 U.S.C. 103 as being unpatentable over Thieme et al (WO 2014/041110, with citations to US 2015/0249244) in view of Uehara et al (WO 2013/069474, with citations to US 2014/0322615), as provided supra, and further in view of He et al (US 2014/0363746); alternatively, Thieme et al (Id) in view of Wang et al (US 2014/0170459), as provided supra, and further in view of He et al (Id
).
Regarding claim 28, Thieme as modified teaches the battery of claim 21, wherein Thieme teaches said cathode comprising said electrically conductive carbon material, such as porous carbon, carbon black, carbon fibres, carbon nanotubes and/or carbon hollow balls, as provided supra, but does not expressly teach the limitations “the cathode comprises amorphous carbon and carbon nanofibers” and “the weight ratio of amorphous carbon to carbon nanofibres being from 5:1 (w:w) to 20:1 (w:w).”
However, it would have been obvious to use a combination of said carbon black with said carbon fibres and/or carbon nanotubes, since Thieme teaches using a combination thereof and further since they are used for an equivalent purpose, providing an electrically conductive aid to the active material, see also MPEP § 2144.06.
Further, He teaches a lithium-sulfur battery cell or a lithium-ion sulfur battery cell (e.g. ¶¶ 0001 and 28), wherein said battery comprising:
(1)	a quasi-solid electrolyte that may comprise a combination of a sulfone/sulfolane and a hydrofluoroether (e.g. ¶¶ 0030 and 42, noting hydrofluoroether is spelled as “hydrofloroether” in the art);
(2)	a sulfur cathode comprising sulfur or lithium polysulfide as a cathode active material with a conductive filler such as carbon black, acetylene black, carbon nano-tube, carbon nano-fiber, carbon fiber, or a combination thereof, since said cathode active material are not electrically conducting, and wherein these carbon materials may be made into a form of fabric, mat, or paper for supporting the cathode active material (e.g. ¶¶ 0028, 41, 50, and 101-104);
(3)	an anode that may be composed of a lithium metal foil (e.g. ¶¶ 0028and 99, 123-125, and 136); and,
(4)	a porous separator that may be composed of polypropylene or a polypropylene copolymer (e.g. ¶¶ 0028, 131, and 136).
As a result, it would have been obvious to substitute said carbon nanotubes and/or carbon fibers in said cathode of Thieme as modified with said carbon nano-fiber of He, since He teaches they are used for the same/similar purpose, as a conductive aid, since sulfur is not electrically conductive.
Thieme as modified teaching said cathode comprising said electrically conductive carbon material composed of said carbon black and said carbon nano-fiber (e.g. supra), wherein said carbon black is an “amorphous carbon” (see also instant specification, at e.g. ¶0032), reading on “the cathode comprises amorphous carbon and carbon nanofibers.”

Further, it would have been obvious to a person of ordinary skill in the art to try using varying amounts of each of said carbon black with said carbon nanotubes since each has a different shape, which would affect the viscosity or flowability of the cathode active material during manufacturing, see also e.g. MPEP § 2143(I)(E), such that the range of carbon black may be greater than 0 wt% and less than 100 wt% and the range of carbon nanotubes may be greater than 0 wt% and less than 100 wt%, establishing a prima facie case of obviousness of the claimed range, see also e.g. MPEP § 2144.05(I) and further instant specification, at e.g. ¶0032.
Regarding claim 29, Thieme as modified teaches the battery of claim 28, wherein said cathode comprising said electrically conductive carbon material composed of said carbon black and said carbon nano-fiber (e.g. supra), but does not expressly teach the properties “the amorphous carbon has micropores with a diameter of >0 to 2 nm and mesopores with a diameter of 2 to 50 nm.”
However, Thieme teaches an identical/substantially identical composition (e.g. carbon black (see supra), compared with instant specification, at e.g. ¶¶ 0032-33), establishing a prima facie case of anticipation or obviousness of the claimed properties, see also e.g. MPEP § 2112.01(II).
In the alternative, differences in size of pores do not patentably distinguish the instant invention from that of the art, since differences in size are merely a matter of choice obvious to a person of ordinary of skill in the art in scaling up/down the properties of said electrically conductive carbon material in the absence of persuasive evidence of its importance, see also MPEP 2144.04(IV)(A) and instant specification, at e.g. ¶¶ 0032-33.
In the alternative, He teaches said carbon nanotubes have pores sized in the range of 2-50 nm prior to being impregnated with sulfur or lithium polysulfide, wherein by impregnating sulfur or lithium polysulfide into said pores, said pores are properly sized to accommodate the electrolyte at the cathode side and to retain the cathode active material in the pores during repeated charges/discharges, thereby providing a massive surface area to support said cathode active material (e.g. ¶0102), which a person of ordinary skill in the art would appreciate would improve the battery charge/discharge properties.
As a result, it would have been obvious to a person of ordinary skill in the art to try using carbon black with pores in the range of 2-50 nm into which the battery active material is impregnated, as the carbon black of Thieme as modified, since He teaches such pores in its conductive filler provides massive surface area to support said cathode active material while accommodating electrolyte at the cathode side and retaining cathode active material in said pores during repeated charges/discharges, which a person of ordinary skill in the art would appreciate would improve the battery charge/discharge properties.
Regarding claim 30, Thieme as modified teaches the battery of claim 21, wherein Thieme teaches said cathode comprising said electrically conductive carbon material, such as porous carbon, carbon black, carbon fibres, carbon nanotubes and/or carbon hollow balls, as provided supra, but does not expressly teach the limitation “the sulfur-containing cathode active material is distributed homogeneously in the carbon of the cathode.”
However, He is applied as provided supra, including said carbon nano-fiber of He substituted for said carbon nanotubes and/or carbon fibers in said cathode of Thieme as modified, and further noting that said carbon nanotubes have pores sized in the range of 2-50 nm prior to being impregnated with sulfur or lithium polysulfide, wherein by impregnating sulfur or lithium polysulfide into said pores, said pores are properly sized to accommodate the electrolyte at the cathode side and to retain the cathode active material in the pores during repeated charges/discharges, thereby providing a massive surface area to support said cathode active material (e.g. ¶0102), which a person of ordinary skill in the art would appreciate would improve the battery charge/discharge properties.
Further, it would have been obvious to a person of ordinary skill in the art to distribute said sulfur or lithium polysulfide within said carbon-nanofiber in a uniform manner in order to have uniform characteristics across the cathode surface.
Thieme as modified reading on “the sulfur-containing cathode active material is distributed homogeneously in the carbon of the cathode.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOSHITOSHI TAKEUCHI whose telephone number is (571)270-5828. The examiner can normally be reached M-F, 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MILTON CANO can be reached on 313-446-4937. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YOSHITOSHI TAKEUCHI/Primary Examiner, Art Unit 1723